DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Status 
Claims 1-26 are pending. Claims 2, 3, 10 and 25 are withdrawn. Therefore, Claims 1, 4-9, 11-24 and 26 are presented for examination. 
Applicant elected with traverse a method treating both AD and symptoms of AD in a subject, squalamine, oral administration, and about 1-500mg as the dose in the reply filed on 9/10/2020.  

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; U.S. provisional Application No. 62/732,753, filed September 18, 2018; and U.S. provisional Application 62/789,502, filed January 7, 2019.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/22/2021, 12/15/2021, 4/08/2022 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

New rejection, necessitated by amendment - Claims 1, 4-9, 11-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the severity of the AD symptom" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 also recites the limitation “wherein the starting dose is based on the severity of the AD symptom”. First, the term “severity” in claim 1 is a relative term which renders the claim indefinite. The term “severity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what levels of  parameters or presentation of features of AD symptoms are required in order to meet the severity level of the AD symptoms. Secondly, the term “based on” is indefinite because one is not clear on what the basis of determination is for this limitation. 
Claim 6 depends from Claim 1 and recites the limitations wherein the aminosterol of Claim 1 is “isolated from the liver of Squalus acanthias” or is “a synthetic aminosterol”. Claim 1, however, limits the aminosterol to a specifically identified compound, “squalamine” or a pharmaceutically acceptable salt thereof. It is unclear how the limitations of Claim 6 further limits the squalamine compound expressly mentioned in Claim 1.

For the above reasons, infringing products/methods cannot be distinguished from non-infringing products/methods. Therefore, the metes and bounds of the claimed invention are indefinite.  


Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New rejection, necessitated by amendment - Claims 1, 4-9, 11-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

– New Matter-
Claim 1 recites the phrase “based on the severity of the AD symptom”. This limitation does not have adequate written description support in the as-filed specification.  At [0022] of the specification, it states “[i]n another embodiment, the starting aminosterol or a salt or derivative thereof dose is higher if the AD symptom being evaluated is severe.”  This supports a “discreet” severe threshold but not the claim that the dosages range can scale proportionately from low to high severity with low to high dose. Therefore, the phrase introduces new matter.


– Lack of Written Description -
The claims require the genus Alzheimer’s disease (AD) symptoms, which does not have written description support in the as-filed specification.
The written description requirement “ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.” See Ariad Pharmaceuticals, Inc. et al. v. Eli Lilly Company, 2008-1248 (Fed. Cir. March 22, 2010). Were it otherwise, patents could “merely recite a description of the problem to be solved while claiming all solutions to it,” a result allowing the patent to “cover any compound later actually invented and determined to fall within the claim’s functional boundaries—leaving it to the pharmaceutical industry to complete an unfinished invention.” See Id. Despite its particular holding against Ariad, the majority made clear that “the written description requirement does not demand either examples or an actual reduction to practice” as a general rule. However, representative number of examples or species in a patent application provides written description support for the claimed genus. After noting that the “possession” standard “has never been very enlightening,” the majority noted that “the test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art” and that “‘possession as shown in the disclosure’ is a more complete formulation” of this rule. As a general principle, a “description that merely renders the invention obvious does not satisfy the requirement” in that it does not show the required possession. The court observed that some of the patent disclosure “is not so much an ‘example’ as it is a mere mention of a desired outcome” and Ariad did not demonstrate it had possessed the claimed methods by “sufficiently disclosing molecules capable of reducing NF-κB activity.”
The instant claims are drawn to a method of treating Alzheimer’s disease (AD) by reducing symptoms thereof (e.g., constipation, depression, short or long term memory impairment, coordination impairment, mobility impairment, mental confusion, REM behavior disorder, hallucinations, etc.) comprising administering a therapeutically effective amount of squalamine that can generally be determined by providing a starting dose based on any AD symptom, then escalating the squalamine dose over some time period to reach a therapeutically effective dose for the symptom for any AD symptom. In the current case, the specification has not dose-adjusted based on a symptom, less dose-adjusted based on a symptom of AD and treating AD with dose adjustment. More specifically, the specification does not demonstrate the treatment of AD in a patient using squalamine or titrating the dose of squalamine from an initial dose based on an AD symptom in an AD patient. The specification does not provide adequate description for identifying starting doses based on a representative number of symptoms of AD and then upwardly titrating the dose to effectively for the representative number of symptoms to provide effective treatment for AD. Thus, one skilled in the art would not recognize that applicant had possession of the claimed invention at the time of filing. The specification fails to provide adequate written description that supports the claimed treatment of AD or any known symptom of AD other than constipation in patients with AD.
The art recognizes that it is very difficult to treat AD. See Mehta et al. (Expert Opin Investig Drugs. 2017 June ; 26(6): 735–739. doi:10.1080/13543784.2017.1323868). Despite the massive investment (e.g., billions of dollars) in AD drugs and a burgeoning pipeline, there have been more setbacks and failures than treatment successes (see Abstract). To date, multiple classes of drugs have failed in the treatment of AD. Indeed, almost all phase III clinical trials have failed to meet pre-specified endpoints in the decade prior to 2017 (see Abstract). Anti-amyloid monoclonal antibodies (mABs) as a target for clearing amyloid have dominated the therapeutic landscape. Targeting amyloid is appealing as a therapeutic target as it is extra-neuronal and is associated with toxicity to the milieu. However, amyloid does not correlate with cognitive decline in the symptomatic phase of the dementia which could explain why the mABs have not succeeded to date. See Mehta et al., p. 2. Bapineuzumab is one example that decreased tau protein and targeted Aβ oligomers and plaque, but no significant clinical benefit was seen in the cognitive or functional endpoints assessed. See p. 2. Multiple promising anti-amyloid agents have failed to treat AD after extensive testing and analysis. See Mehta et al., p. 2-3. Other targets for AD treatment includes the use of gamma secretase inhibitors and inhibitors of tau aggregation. See Mehta et al., p. 3-4. However, after lengthy testing, these agents were unsuccessful in treating AD. Therefore, it is clear that the determination of the effectiveness of an agent in the treatment of AD encompasses extensive testing and analysis. As evidenced by Mehta, simply showing that an agent possesses certain mechanistic activities such as inhibiting amyloid protein, gamma secretase, or tau protein aggregation in AD patients does not necessarily correlate to the effective treatment of AD or the identification of a starting dose of squalamine based on any AD symptom and then upwardly titrating the dose over a defined period of time to be effective for the AD symptom and treatment of AD. 
The specification demonstrates improvement of constipation and gastrointestinal motility in patients with Parkinson’s disease (PD) and constipation (see 231), which is characteristic of PD, comprising administering squalamine. The objective of the study involving PD patients was to evaluate the safety and pharmacokinetics of oral squalamine and to identify the dose required to improve bowel function, which is used as a clinical endpoint (see 232). Exploratory endpoints, in addition to constipation were assessed and based on the data obtained, it was determined that gastrointestinal motility in PD patients with constipation was stimulated (see 243-245). Patients safety and adverse event profile was also evaluated. (see 254). Neurological symptoms of PD were evaluated (see Table 12). Treatment of patients diagnosed with AD is prophetically discussed (see 288-289). However, not a single patient diagnosed with AD was treated for any condition, especially not treated for AD or titrating squalamine from a starting dose based on an AD symptom.
The claimed invention contemplates Applicant was in possession of treating a patient diagnosed with AD with squalamine amounts that are titrated based on any AD symptom generally. The specification demonstrates improvement of constipation and gastrointestinal motility in patients with Parkinson’s disease (PD) comprising administering squalamine. Thus, while there is support for treating constipation in PD patients with squalamine and pharmaceutically acceptable salts thereof, these data do not provide a representative number of symptom species of AD that one can use to identify a starting dose of squalamine and then titrating the dose of squalamine effective in the treatment of AD. 

Response to arguments
Applicant argues that the specification’s results shown for treating Parkinson’s disease (PD) with squalamine can be extrapolated to conclude that AD can be treated with squalamine because PD and AD share common mechanisms, e.g., misfolded tau, α-synuclein and β-amyloid proteins. Applicant provided several references to show that PD and AD share a common pathophysiological mechanism. This is not persuasive because the state of the art for treating AD shows that even when an agent is shown to possess certain mechanistic activities in AD patients, e.g., anti-tau aggregation, anti-amyloid protein, etc., it does not necessarily correlate to treatment of AD.  Mehta et al. illustrates this throughout the reference. For example, Mehta teaches that the first tau-targeted therapy was unsuccessful after a fifteen-month study studying mild-moderate dementia in AD patient. See Mehta at p. 4. This demonstrates that making the conclusion on the effectiveness of an agent for treating AD can only be done after demonstrating actual effectiveness in AD patients, not showing effects in a completely different patient population then attempting to stretch those effects over to AD patients. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	New rejection - Claim(s) 1, 4-9, 11-14, 16-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Zasloff (US 20150368290 A1) in view of NIH (“TREATMENT OF ALZHEIMER’S DISEASE: How Is Alzheimer's Disease Treated?” NIH: National Institute on Aging (AUG 01, 2017); https://web.archive.org/web/20170801164848/https://www.nia.nih.gov/health/how-alzheimers-disease-treated) and Alzheimer Scotland (Information Sheet: Constipation & faecal impaction. Alzheimer Scotland: Action on Demand (AUG 2011); IS 41 August 2011. https://www.alzscot.org/sites/default/files/documents/0002/8426/Constipation_and_faecal_impaction.pdf.)

Claimed invention
The claims are essentially drawn to ameliorating a symptom of AD (e.g., constipation) 
by identifying a starting dose of squalamine based on the AD symptom and titrating upwardly to an effective dose for the symptom.

Prior art
Zasloff concerns methods for stimulating the intestinal enteroendocrine system for treating diseases or conditions related to same (see Title). Zasloff teaches administration of oral (see abstract and throughout) squalamine to a human subject for stimulation of the intestinal enteroendocrine system for treating a patient with constipation. See title; 0234-0235. In one example for repression of lymphoma, a patient received an initial daily dose of one 50 mg capsule of squalamine and her bowels began to move, indicating treatment of constipation. The dose was adjusted to 20 mg (4 days), 16 mg (2 days), 8 mg, 4mg (2 days) then 2 mg daily. See 0235. See also Claim 3. Repeat clinical chemistry studies were performed. The patient received dexamethasone as well. See Id. Zasloff further teaches that AD is one of the disorders that may be treated by aminosterol treatment for constipation. See Claims 3, 6. Zasloff further teaches that effective dosing regimens can in-part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10- about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high” initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response. See 0107. This demonstrates very clearly that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug, i.e., activation of the enteric nervous system. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results. Therefore, one of ordinary skill in the art would have found it prima facie obvious to treat AD by titrating an aminosterol such as squalamine in order to optimize the treatment of AD through treating symptoms thereof. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. 

While Zasloff discloses optimizing the dose of squalamine including titration for the treatment of constipation, Zasloff does not explicitly exemplify treating an AD patient.

However, it is well known that AD patients are treated by ameliorating AD symptoms suffered by the patients and these can include GI symptoms such as constipation either as a side effect of AD drugs or from the AD dementia itself. For example, the NIH teaches that treating the symptoms of Alzheimer’s provide patients with comfort, dignity, and independence for a longer period of time and can encourage and assist their caregivers as well (see NIH, p. 1). Alzheimer Scotland teaches that constipation is a known symptom of Alzheimer’s dementia.
The effect of dementia itself lead a person to become constipated. See Alzheimer Scotland, p. 2, right column, pen-ultimate paragraph.
 

Accordingly, one of ordinary skill in the art would have found the invention, at the time it was file, to be prima facie obvious over the teachings of the prior art of record. Given that AD is known to be associated with constipation as a symptom (Alzheimer Scotland) and further given that AD is known to be treated by treating its symptoms (NIH), one of ordinary skill in the art would have reasonably sought to take advantage of the constipation-relieving effects of squalamine (Zasloff, which mentions AD amongst a list of treatable disorders) in order to treat the constipation suffered by AD patients.

Regarding Claims 4, 8 and 9, which recite dose amounts (Claims 4 and 9) and oral administration (Claims 8 and 9), Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above.

Regarding Claims 5 and 6, which mentions the subject is a human (Claim 5) and the aminosterol is squalamine, Zasloff exemplifies treatment of a human with squalamine. See 0234-0235. This also reads on Claim 23, which mentions a human is the subject.

Regarding Claim 7, Zasloff meets the limitations required by Claim 7 because Zasloff teaches periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly. See 0107. 

Regarding Claims 11 and 12, which mention that a defined period of time includes about 1 to about 10 days. Zasloff teaches administration of 50 mg squalamine for 4 days. An exemplary dosing regimens include periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response. See 0107.

Claim 13 require the symptom to be constipation. Zasloff exemplifies administration of squalamine to a patient with constipation.

Regarding Claim 14, wherein the symptom is sleep disturbance, Zasloff teaches relief of a patient having sleep disturbance due to inability to move bowels (i.e., constipation). See Example 7.

Regarding Claim 16, wherein the symptom is depression, Zasloff teaches treating depression with the aminosterol composition. See 0130. And states that it may be combined with another antidepressant drugs. See Id. Thus, Claim 22 is met, which mentions the aminosterol is administered with another active agent.

Regarding Claim 17, wherein the symptom is cognitive impairment, Zasloff teaches treatment with squalamine improved cognitive function. See 0183.

Regarding Claim 18, wherein the symptom is constipation, Zasloff teaches treatment with squalamine improved constipation. See 0235.

Regarding Claim 19, wherein the symptom is neurodegeneration, Zasloff teaches treatment of Parkinson’s disease with squalamine. See 0120. 

The limitations of Claims 20 and Claim 21 are considered to be functions of the aminosterol administered. Thus, when the aminosterol is administered, the functions are necessarily present because it is a property of the compound itself. Claim 20 even states, “wherein the administered aminosterol….functions as…”. Clearly, these are functions of the compound. Furthermore, Zasloff teaches squalamine and related aminosterols have the capacity to displace alpha-synuclein from membrane sites within nerves, and as a consequence, interrupt the pathophysiology of the disease. See 0067 and Example 14.

Response to argument
Applicant argues that the invention is drawn to treating AD, not symptoms of AD. Applicant believes that squalamine acts directly on AD and not just by ameliorating symptoms. This is not persuasive because Alzheimer Scotland already taught constipation as a symptom the dementia and NIH taught that AD can be treated by ameliorating its symptoms. Thus, the prior art suggests treating AD  by ameliorating its symptoms such as constipation.
 Applicant further argues that the claimed invention directed to the discovery that aminosterol dosages should be optimized for specific patients, as a therapeutically effective dose can be patient specific.” See remarks, p. 27 (emphasis in original). Applicant argues that Zasloff only teaches a fixed dose of aminosterol and not dose optimization of same or basing the optimization on a symptom. This is contrary to the actual teachings of Zasloff. Zasloff teaches that effective dosing regimens can in part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response. See 0107. Thus, it is very clear that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug, i.e., activation of the enteric nervous system. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.


B.	New rejection - Claim(s) 1, 4-9, 11-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Zasloff (US 20150368290 A1) in view of NIH (cited above) and Alzheimer Scotland (cited above), as applied to Claims 1, 4-9, 11-14, 16-24 and 26, 
 taken further in view of  NIA (“ALZHEIMER’S CAREGIVING: Alzheimer's and Hallucinations, Delusions, and Paranoia.” NIH: National Institute on Aging (AUG 01, 2017); https://web.archive.org/web/20170801004809/https://www.nia.nih.gov/health/alzheimers-and-hallucinations-delusions-and-paranoia) and Gower et al. (“Emergency Department Management of Delirium in the Elderly.” West J Emerg Med. (2012);13(2):194–201.)

Claimed invention
Claim 15 depends from Claim 13 wherein the symptom is hallucination. 

Prior art
Zasloff, NIH and Alzheimer Scotland suggest treatment of symptoms of AD, especially constipation, but does not mention hallucination as a symptom of AD as required by Claim 15.

However, it was known that hallucinating is a common symptom of AD, hallucinatory perceptions are seen in delirious patients and constipation is a common cause of delirium in the elderly. In this regard, NIA teaches that complex changes occurring in the brain cause people with Alzheimer's disease to see or hear things that have no basis in reality (see p. 1). The hallucinations can involve hearing, seeing, smelling or feeling things that are not really there (see Id.). Gower teaches common examination findings causing delirium in the elderly include, but are not limited to, constipation/fecal impaction (see Gower, paragraph bridging columns at p. 198) and one factor of delirium is the perception of hallucinations and illusions (see Gower, Table 3). 

As outlined above, one of ordinary skill in the art would have found it prima facie obvious to treat an AD patient by ameliorating constipation using squalamine. One of ordinary skill in the art would have found it obvious to treat AD by minimizing its symptoms – hallucinations (see NIA) and/or constipation (see Alzheimer Scotland) –  because it was already known that AD can be treated by minimizing its symptoms (see NIH). Given the fact that hallucinating is a factor of delirium and delirium is a result of constipation in the elderly (see Gower), one of ordinary skill in the art would have found it obvious to reduce constipation in elderly patients prone to experiencing hallucination such as those with AD. Therefore, one of ordinary skill in the art would have found it obvious to administer squalamine to reduce constipation in AD patients as suggested by Zasloff, NIA and Alzheimer Scotland (as outlined in above rejection) to minimize hallucination and delirium. The artisan would have reasonably expected that squalamine would minimize constipation associated with AD patients and reduce the incidence of constipation-induced delirium and associated hallucination in elderly patients.

Response to argument
Applicant arguments are moot because a new rejection is applied to the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 1, 4-9, 11-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-17 and 19-23 of copending Application No. 16/530,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation by administering a starting dose and escalating up to an effective dose.
Response to argument
Applicant argues that the claims are drawn to different methods. This is not persuasive because the methods of each claim set read on ameliorating the same symptom, which is constipation.

B.	Claims 1, 4-9, 11-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-26 and 30-38 of copending Application No. 16/530,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to treating constipation as a symptom of a disorder wherein constipation is a characteristic of the disorder to provide constipation relief.
Response to argument
Applicant argues that the claims are drawn to different methods. This is not persuasive because the methods of each claim set read on ameliorating the same symptom, which is constipation.

C.	Claims 1, 4-9, 11-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/530,247 (reference application) in view of Lopes Da Silva (US 2016/0303159) and Zasloff (US 2015/0368290 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim set is drawn to treating MSA by treating symptoms thereof including constipation by administering an aminosterol and titrating the dose to an effective amount.
However, while the reference claims do not teach AD as currently claimed, the prior art confirms constipation is a symptom of MSA and constipation can be ameliorating in the treatment of patients with MSA. See Lopes Da Silva: “A combination for use according to the invention, or a nutritional composition of the invention can be used for treating synucleopathies related/associated constipation, including (besides PD) dementia with Lewy bodies, and multiple system atrophy.” See Lopes Da Silva; 0139. Thus, one of ordinary skill in the art would have combined the references because each one teaches treatment of diseases or disorders involving constipation as a symptom by treating the constipation. Thus, one of ordinary skill in the art would have found it obvious to treat AD by administering an aminosterol such as squalamine. The artisan would have reasonably recognized that AD and MSA can be treated by treatment of associated constipation. Thus, one of ordinary skill in the art would have found it obvious to administer an aminosterol for treating AD because Zasloff teaches that squalamine is effective for treating a disorder by relieving constipation symptoms of a disorder and thereby provide relief for the disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant argues that the claims are drawn to different methods. This is not persuasive because the methods of each claim set read on ameliorating the same symptom, which is constipation.

D.	Claims 1, 4-9, 11-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 23 of copending Application No. 16/530,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to treating constipation as a symptom of a disorder wherein constipation is a characteristic of the disorder to provide constipation relief.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to argument
Applicant argues that the claims are drawn to different methods. This is not persuasive because the methods of each claim set read on ameliorating the same symptom, which is constipation.

E.	Claims 1, 4-9, 11-24 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,040,817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating a constipation by administering a starting dose and escalating up to an effective dose.
Response to argument
Applicant argues that the claims are drawn to different methods. This is not persuasive because the methods of each claim set read on ameliorating the same symptom, which is constipation.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629